              Case 5:18-cr-00258-EJD Document 1005 Filed 09/07/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JEFFREY B. SCHENK (CABN 234355)
   JOHN C. BOSTIC (CABN 264367)
 5 ROBERT S. LEACH (CABN 196191)
   KELLY I. VOLKAR (CABN 301377)
 6 Assistant United States Attorneys

 7           150 Almaden Boulevard, Suite 900
             San Jose, California 95113
 8           Telephone: (408) 535-5061
             Fax: (408) 535-5066
 9           Kelly.Volkar@usdoj.gov

10 Attorneys for United States of America

11                                 UNITED STATES DISTRICT COURT

12                               NORTHERN DISTRICT OF CALIFORNIA

13                                          SAN JOSE DIVISION

14   UNITED STATES OF AMERICA,                   )   Case No. 18-CR-00258 EJD
                                                 )
15           Plaintiff,                          )   DECLARATION OF KELLY I. VOLKAR IN
                                                 )   SUPPORT OF UNITED STATES’ OPPOSITION
16      v.                                       )   TO DEFENDANT’S ECF NO. 1000 MOTION TO
                                                 )   EXCLUDE TESTIMONY OF TRIAL WEEK OF
17   ELIZABETH HOLMES,                           )   SEPTEMBER 6, 2021 WITNESSES
                                                 )
18           Defendant.                          )
                                                 )   Date: September 8, 2021
19                                               )   Time: 8:30 a.m.
                                                     Court: Hon. Edward J. Davila
20

21

22

23

24

25

26

27

28

     VOLKAR DECL. ISO U.S.’ OPP’N RE: DEF.’S 9/6 MOT. TO EXCLUDE TESTIMONY,
     CASE NO. 18-CR-258 EJD                        1
             Case 5:18-cr-00258-EJD Document 1005 Filed 09/07/21 Page 2 of 3




 1          I, Kelly I. Volkar, declare:

 2          1.     I am an Assistant United States Attorney (AUSA) representing the United States of

 3 America, the plaintiff in this case.

 4          2.     Attached hereto as Exhibit 1 is a true and correct copy of a September 2, 2021, email

 5 from the government to defense counsel.

 6          3.     Attached hereto as Exhibit 2 is a true and correct copy of a September 4, 2021, email

 7 from defense counsel to government counsel.

 8          4.     Attached hereto as Exhibit 3 is a true and correct copy of the transcript from the

 9 August 16, 2021, hearing before the Court.

10          5.     Attached hereto as Exhibit 4 is a true and correct copy of excerpts of text messages

11 exchanged between Elizabeth Holmes and Ramesh “Sunny” Balwani, as contained in government trial

12 exhibit 5387 at PRH_0000219–22 and PRH_0000254–55, which was provided to the government by a

13 custodian of PricewaterhouseCoopers LLP and produced to defense counsel starting with Bates-stamp

14 PRH_0000001.

15          6.     Attached hereto as Exhibit 5 is a true and correct copy of letter dated June 26, 2015

16 from Boies, Schiller & Flexner LLP to Erika Cheung outlining notice of potential litigation, which is

17 government trial exhibit 2567 and was produced to defense counsel starting with Bates-stamp PFM-

18 DEPO-00005078.
19          7.     Attached hereto as Exhibit 6 is a true and correct copy of an email from Sunny Balwani

20 to Danise Yam on or about June 25, 2015, which was produced to defense counsel with Bates-stamp

21 THPFM0005636527 and SEC2-USAO-EPROD-001504407.

22          8.     Attached hereto as Exhibit 7 is a true and correct copy of checks from Theranos

23 addressed to Interfor and David B. Fechheimer, which was produced to defense counsel starting with

24 Bates-stamp SEC-USAO-EPROD-000109533.

25          9.     Attached hereto as Exhibit 8 is a true and correct copy of an internal Theranos

26 spreadsheet tracking payments to vendors from March 2015 to February 2016, which was produced to

27 defense counsel as a native file Excel spreadsheet with Bates-stamp THPFM0003587316.

28

     VOLKAR DECL. ISO U.S.’ OPP’N RE: DEF.’S 9/6 MOT. TO EXCLUDE TESTIMONY,
     CASE NO. 18-CR-258 EJD                        2
             Case 5:18-cr-00258-EJD Document 1005 Filed 09/07/21 Page 3 of 3




 1          10.    I declare under penalty of perjury under the laws of the United States of America that the

 2 foregoing is true and correct and that this declaration is executed at Walnut Creek, California, on

 3 September 7, 2021.

 4

 5 DATED: September 7, 2021

 6
                                                                /s/ Kelly I. Volkar
 7                                                              KELLY I. VOLKAR
                                                                Assistant United States Attorney
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     VOLKAR DECL. ISO U.S.’ OPP’N RE: DEF.’S 9/6 MOT. TO EXCLUDE TESTIMONY,
     CASE NO. 18-CR-258 EJD                        3
